Per Curiam.

There can be no question as to the forfeiture of the lease. There was to be but one family or tenant for every 100 acres, and there were three families on the premises, which contained only 105 acres. The sense of the court on this covenant, was before expressed in two different causes, brought by the same plaintiff. (1 Johns. Rep. 267. 273.) The matter arising since issue was joined, was properly rejected. Many terms of this court had intervened since it arose, and the rule is well settled, that matter arising after issue joined, and good by way of plea puis darrein continuance, must be pleaded without delay. The very name and form of the plea, show that it must be pleaded as arising since the fast continuance.
The motion to set aside the verdict is, therefore, denied.